Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rambaldi et al. (US Patent # 6,618,084).
[Claim 1]
An image processing device comprising:
a buffer (memory 26); and
processing circuitry configured to cause the image processing device to first detect a first bad pixel pattern based on first image data (col. 11 lines 3-5, Assuming that the current pixel is deemed to be completely corrupted, the system generates a corrected output value for that pixel at a process step 574)
correct the first bad pixel pattern based on a plurality of first values of a plurality of first peripheral pixels in response to the first detection to obtain a first correction result, the plurality of first peripheral pixels being peripheral to the first bad pixel pattern (col. 11 lines 3-10, Assuming that the current pixel is deemed to be completely corrupted, the system generates a corrected output value for that pixel at a process step 574. Note that in the embodiment depicted in FIGS. 3A and 3B, a completely corrupted pixel would lie in one of ranges 312 and 316. In the embodiment depicted in FIG. 4C, the system may generate the corrected output value by interpolating output values of surrounding pixels (assuming those output values are available),
second detect the first bad pixel pattern (partially corrupted) and a second bad pixel pattern (completely corrupted) based on the first image data, the second bad pixel pattern being adjacent to the first bad pixel pattern ( In the embodiment of FIG. 5, green pixels are labeled "G," red pixels are labeled "R," and blue pixels are labeled "B." If the pixel deemed completely corrupted is green, then only green pixels should be chosen to provide the mask),
correct the second bad pixel pattern based on a plurality of second values of a plurality of second peripheral pixels to obtain a second correction result, the plurality of second peripheral pixels being peripheral to the second bad pixel pattern, and correct the first bad pixel pattern by using the first correction result stored in the buffer in response to the second detection (col. 11 lines 32-57 Assuming that the current pixel is deemed to be partially corrupted (i.e., decision step 572 is answered in the negative), the system next determines whether the pixel is saturated at a decision step 575. This means that the output of the pixel is now maximal and any further illumination will not increase the amount of charge stored in the diffusion. Thus, it is impossible to know how much radiation actually illuminated the pixel during exposure. Because of this, the output is unusable and the system must resort to masking the pixel with the outputs of other (surrounding) pixels. Hence, the saturated partially corrupted pixel is treated like a completely corrupted pixel. Returning to FIG. 4C, if step 575 is answered in the affirmative, process control moves to step 574 where the faulty pixel's output is masked by an interpolated output taken from surrounding pixels. If decision step 575 is answered in the negative (i.e., the partially corrupted pixel is not saturated), the system generates a corrected output value based upon the deviation of the current pixel's test output from the expected test output. This is performed with aid of a correction model at a step 576. Note that the information for the correction model could be obtained at steps 508-514 of process 500 depicted in FIG. 4A. Note also that the output values of surrounding uncorrupted pixels may be used together with this deviation information to obtain the corrected output value at step 576. After step 576 is completed, the process is finished at 578).
[Claims 8 and 15]
These are method and processor claims corresponding to claim 1 and are therefore analyzed and rejected based upon claim 1.
Allowable Subject Matter
Claims 2-7 and 9-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696